Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered. Currently claims 1-19 are pending in the application, with 1-2, and 6-17 withdrawn from consideration.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	 The application has been amended as follows:
	
Claims 1-2, and 6-17 are cancelled.

The above claims directed to non-elected inventions, where the election was made without traverse, and the claims are not eligible for rejoinder are cancelled using Examiner’s Amendment (MPEP 1302.04).

Allowable Subject Matter

	Claims 3-5, and 18-19 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 3, Bellasalma (US Patent Number 3,703,572) teaches in Figs. 1-2 an article of interest, and in Figs. 3-6 the process of forming a mold for the article, and in Figs. 7-10 the process of forming a finished article by use of a casting process using the mold. Bellasalma teaches in Fig. 1 an article (element 8) that is made by any suitable method known to the art. The pattern may be carved of wood or may be formed of plastic, wax, metal, glass, clay, or synthetic resins or the like (column 3, lines 1-5). Bellasalma also teaches in Figs. 3-6, the process of forming a mold (element 18) by molding a sheet and using the article (element 8) having a pattern (element 10). A backing plate (element 32) is also formed to support the thin molding sheet, and a cross-section of the mold (element 18) and the backing (element 32) is shown in Fig. 6. Bellasalma further teaches in Figs. 7-8 a casting process to form the desired article (element 42) and the separated article (42) is shown in Fig. 10. Bellasalma teaches that the article (element 8 with pattern 10) being used is made by any suitable method known to the art to create the mold.

Additionally, Harley (US Patent Application Publication Number 2011/0253156 A1) teaches in Fig. 9, a sculpting process to create three dimensional artificial eyelashes (equivalent to an article). Harley teaches use of bonding agent that include cyanoacrylate ester to form the article. The bonding agent may also include one or more of Ethyl Cyano Acrylate, Poly Alkyl Methacrylate, Poly-isocyanate, Monomer, and Pigment. The method include sculpting the bonding agent along a length of the one or more eyelashes to coat and shape the one or more eyelashes. The eyelashes produced by Harley using the sculpting process are thin three dimensional articles. 

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 3, especially with the combination of the following limitation:
	
“sculpting, from scratch and without natural eyelashes, a shape of an artificial 3-dimensional eyelash prosthetic to form a prototype;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742